     Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

WILLIAM MANN, Individually and as
Executor of The Estate of ERNESTINE
MANN, Deceased,

     Plaintiff,

v.                                              CIVIL ACTION FILE

ARBOR TERRACE AT                                No. 1:20-CV-02325-SCJ
CASCADE, LLC; THE ARBOR
BARRINGTON COMPANY, LLC
D/B/A THE ARBOR COMPANY,
THE ARBOR CP, LLC, THE
ARBOR HOLDING COMPANY,
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO.
1, AND AUDRIENNE STEVENS,

     Defendants.




                                          ORDER

         This matter is before the Court on Plaintiff’s Motion to Remand. Doc. No.

[28]. 1 Both Parties filed motions for leave to file additional authority, and after



1    All citations are to the electronic docket unless otherwise noted, and all page
     Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 2 of 22




due consideration, the Court hereby GRANTS the Motions at Doc. Nos. [45]; [46].

The Court has considered the attached Supplemental Authority. Additionally,

because the Court finds that the Parties' briefing is sufficient to rule upon the

Motion to Remand, the Court DENIES Defendants’ Motion for Oral Argument

at Doc. No. [40].

I.      BACKGROUND

        This wrongful death action follows from the death of Ernestine Mann, who

contracted COVID-19 while she was residing at Arbor Terrace at Cascade

(“Arbor Terrace”), an independent and assisted living facility located in Fulton

County, Georgia. Doc. No. [1-1], ¶¶ 12, 16–18.

        In March of 2020, Ms. Mann, who was eighty-four years-old at the time,

resided in the independent living section of Arbor Terrace. Id. ¶¶ 16–18. On

March 11, 2020, Arbor Terrace announced restrictions on outside visitation and

contact among residents due to COVID-19, which were to commence the next

day. Id. ¶ 26. Plaintiff alleges that after these restrictions were put into place,

Arbor Terrace failed to comply with the restrictions in the following ways: (1)




numbers are those imprinted by the Court’s docketing software.
                                      2
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 3 of 22




staff failed to wear Personal Protective Equipment; (2) asymptomatic staff who

had been exposed to COVID-19 continued to work at Arbor Terrace; and (3)

Arbor Terrace failed to restrict visitation by individuals from outside of the

facility. Id. ¶ 28. On March 25, 2020, Ms. Mann was experiencing diarrhea and a

low-grade fever, and was transported to Piedmont Hospital. Id. ¶ 29. At the

hospital, Ms. Mann tested positive for COVID-19. Id. ¶ 30. On March 29, 2020,

Ms. Mann coded and was put on a ventilator. Id. ¶ 31. Ms. Mann died later that

day from complications of COVID-19. Id. ¶ 32.

        On April 17, 2020, the President of The Arbor Company sent an update to

residents’ families, reporting that: by April 1, 2020, thirteen residents of Arbor

Terrace had been hospitalized with positive COVID-19 results; by April 6, 2020,

twenty-nine residents had tested positive for COVID-19; since March 26, 2020, at

least fifteen residents who tested positive for COVID-19 had died; and at least

thirty-four staff members at Arbor Terrace had tested positive for COVID-19. Id.

¶ 33.

        On May 29, 2020, Plaintiff William Mann, individually and as executor of

Ernestine Mann’s estate, filed a Complaint against Defendants Arbor Terrace at

Cascade, LLC, The Arbor Barrington Company, LLC, The Arbor CP, LLC, The


                                      3
   Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 4 of 22




Arbor Holding Company, LLC, Arbor Management Services, LLC, John Doe No.

1, and Audrienne Stevens, (collectively “Defendants”), in the State Court of

Fulton County, asserting claims for negligence and gross negligence, and seeking

wrongful death damages, estate damages, and punitive damages. See Doc. No.

[1-1], pp. 6–8. On May 29, 2020, Defendant Arbor Management Services, LLC,

removed the case to this Court. See Doc. No. [1], p. 1. In its Notice of Removal,

Defendant Arbor Management Services, LLC, contends that this Court has

original jurisdiction because the Complaint presents a federal question within the

meaning of 28 U.S.C. § 1441(a), arising under the Public Readiness and

Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d, 247d–6e (“PREP Act”). Id. at

4–11. Defendants contend that Plaintiff’s state law claims are “completely

preempt[ed]” by federal law, and therefore removal is proper. Id. at ¶ 24.

         Plaintiff filed a Motion to Remand, arguing that this Court lacks subject

matter jurisdiction over Plaintiff’s state law claims, and that contrary to

Defendants’ arguments, the PREP Act does not preempt Plaintiff’s state law

claims. See Doc. No. [28], p. 1. Defendants filed a response in opposition to

Plaintiff’s Motion to Remand (Doc. No. [34]), to which Plaintiff replied (Doc. No.

[39]).


                                       4
      Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 5 of 22




II.      LEGAL STANDARD

         Removal is proper “in any civil action brought in a State court of which the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

Original jurisdiction may be established by satisfying the jurisdictional

prerequisite of federal question jurisdiction pursuant to 28 U.S.C. § 1331, or that

of diversity jurisdiction pursuant to 28 U.S.C. § 1332. Federal question

jurisdiction exists when the civil action arises “under the Constitution, laws, or

treaties of the United States.” Id. at § 1331. On a motion to remand a removed

case, the removing party “bears the burden of proof regarding the existence of

federal subject matter jurisdiction.” City of Vestavia Hills v. General Fidelity Ins.

Co., 676 F.3d 1310, 1313 n.1 (11th Cir. 2012). Courts must strictly construe the

requirements of removal jurisdiction, see Shamrock Oil & Gas Corp. v. Sheets,

313 U.S. 100, 108–09 (1941), and “[a]s a general rule, absent diversity jurisdiction,

a case will not be removable if the complaint does not affirmatively allege a

federal claim.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003). Ordinarily,

the test for determining whether a claim arises under federal law for purposes of

federal question jurisdiction is whether a federal question appears on the face of




                                         5
    Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 6 of 22




the plaintiff’s well-pleaded complaint. Louisville & Nashville R.R. v. Mottley, 211

U.S. 149, 152 (1908). However,

             [w]hen the federal statute completely pre-empts the
             state-law cause of action, a claim which comes within the
             scope of that cause of action, even if pleaded in terms of
             state law, is in reality based on federal law. This claim is
             then removable under 28 U.S.C. § 1441(b), which
             authorizes any claim that “arises under” federal law to
             be removed to federal court. 2

Beneficial Nat’l Bank, 539 U.S. at 8. “Complete preemption is a rare doctrine that

entirely transforms a state-law claim into a federal claim, regardless of how the

plaintiff framed the legal issue in his complaint.” Cmty. State Bank v. Strong, 651

F.3d 1241, 1460 n.16 (11th Cir. 2011) (citing Blab T.V. of Mobile, Inc. v. Comcast

Cable Commc’ns, Inc., 182 F.3d 851, 854–55 (11th Cir. 1999)); see also Caterpillar

Inc. v. Williams, 482 U.S. 386, 393 (1987) (“On occasion, the Court has concluded




2  In Defendants’ Response in Opposition to Plaintiff’s Motion to Remand, Defendants
cite to the United States Supreme Court’s decision in Bruesewitz v. Wyeth, 562 U.S. 223
(2011), to contend that the PREP Act fully preempts Plaintiff’s state law claims in this
case. See Doc. No. [12], pp. 10–12. Defendants assert that the National Childhood
Vaccine Injury Act (“NCVIA”) of 1986, which fully preempted state law claims for
defective vaccine design, is comparable to the PREP Act, and that the Bruesewitz dissent
confirms the PREP Act’s even stronger preemptive effect than the NCVIA. Id. at 11. The
Court does not find Defendants’ comparison persuasive, and notably, in arguing for the
application of Bruesewitz and its treatment of the NCVIA, Defendants acknowledge
that “[Bruesewitz] does not address the issue of complete preemption.” Id. at 12.
                                         6
   Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 7 of 22




that the pre-emptive force of a statute is so ‘extraordinary’ that it ‘converts an

ordinary state common-law complaint into one stating a federal claim for

purposes of the well-pleaded complaint rule.’”(quoting Metro. Life Ins. Co. v.

Taylor, 481 U.S. 58, 65 (1987))).

III.   ANALYSIS

       A.    The Parties’ Arguments

       Plaintiff’s Complaint alleges that on March 11, 2020, Defendant Arbor

Terrace announced restrictions on outside visitation and contact among residents

due to COVID-19 (Doc. No. [1-1], ¶ 26), and that after these restrictions were put

in place, Defendant Arbor Terrace, by and through its employees, failed to

comply with these restrictions in the following ways: (1) staff failed to wear

Personal Protective Equipment; (2) asymptomatic staff who had been exposed to

COVID-19 continued to work at Arbor Terrace; and (3) Arbor Terrace failed to

restrict visitation by individuals from outside of the facility. Id. ¶ 28. Plaintiff’s

negligence and gross negligence claims assert that Defendants “owed a duty to

its residents . . . to exercise ordinary care keeping the premises and approaches at

Arbor Terrace At Cascade safe,” id. ¶ 38, and that Defendants failed “to take and




                                        7
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 8 of 22




enforce the taking of those precautions designed to prevent the spread of Covid-

19 among Arbor Terrace’s residence and staff,” id. ¶ 39.

      In his Motion to Remand, Plaintiff contends that because his Complaint

alleges “omissions” or “failures” to properly implement and enforce precautions

to prevent the spread of COVID-19, the PREP Act, which provides immunity for

claims involving the ‘administration’ or ‘use of’ a covered countermeasure, does

not apply. Doc. No. [28], p. 2.

      In response to Plaintiff’s Motion to Remand, Defendants contend that the

allegations in Plaintiff’s Complaint are “squarely covered by the PREP Act” (Doc.

No. [34], p. 24), and therefore, federal question jurisdiction is proper. Defendants

assert that Plaintiff’s Complaint alleges that “Defendants were negligent in how

they ‘used,’ ‘distributed,’ and ‘administered[‘] countermeasures such as PPE, and

how they implemented their infection control practices during the early stages of

the pandemic.” Doc. No. [34], p. 4. These activities, Defendants argue, “fall

squarely under the definition of ‘use’ and ‘administration’ of COVID-19

countermeasures.” Id. at 4. Further, in arguing that Defendants are “covered

persons” under the PREP Act, Defendants cite to a Response Letter from the

Office of the General Counsel of the Department of Health and Human Services


                                       8
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 9 of 22




(“HHS”) to contend that, “[a]s a senior assisted-living facility, Defendants here

are, and have been, engaged in the ‘management and operation of [a] location[]

for [the] purpose of distributing and dispensing countermeasures’ to senior

citizens in order to fight the spread and impact of COVID-19 and to save lives.”

Id. at 17 (quoting U.S. Dep’t of HHS, Office of the General Counsel, Opinion Letter

(Aug. 14, 2020)). The HHS Response Letter that Defendants cite to states,

             [A] senior living community meets the definition of a
             ‘program planner’ to the extent that it supervises or
             administers a program with respect to the
             administration, dispensing, distribution, provision, or
             use of a security countermeasure or a qualified pandemic
             or epidemic product, including by ‘provid[ing] a facility
             to administer or use a Covered Countermeasure in
             accordance with’ the Declaration.

Id. Defendants contend that the alleged negligent countermeasures in Plaintiff’s

Complaint     are   “inextricably   intertwined     with   Defendants’      alleged

‘administration and use’ and ‘decisions and activities’ related to the physical

COVID-19 countermeasures,” and that therefore, Plaintiff’s claims fall within the

scope of the PREP Act to establish federal question jurisdiction. Doc. No. [34], p.

21.

      B.     The PREP Act

      The PREP Act was enacted December 30, 2005, and

                                       9
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 10 of 22




             authorizes the Secretary of Health and Human Services
             (the Secretary) to issue a Declaration to provide liability
             immunity to certain individuals and entities (Covered
             Persons) against any claim of loss caused by, arising out
             of, relating to, or resulting from the manufacture,
             distribution, administration, or use of medical
             countermeasures (Covered Countermeasures), except
             for claims involving ‘willful misconduct’ as defined in
             the PREP Act.

Declaration Under the Public Readiness and Emergency Preparedness Act for

Medical Countermeasures Against COVID-19, 85 Fed. Reg. 15,198 (Mar. 17, 2020).

The Secretary initially issued a Declaration, effective on February 4, 2020, “to

provide liability immunity for activities related to medical countermeasures

against COVID-19,” id., and on December 3, 2020, the Secretary issued a Fourth

Amendment to the Declaration, 85 Fed. Reg. 79,190. Specifically, the PREP Act

defines “covered countermeasure” as: (1) a qualified pandemic or epidemic

product, (2) a security countermeasure as defined in § 247d-6b(c)(1)(B), (3) a drug,

biological product, or device that is authorized for emergency use, or (4) a

respiratory protective device that is approved by the National Institute for

Occupational Safety and Health, and that the Secretary determines to be a

priority for use during a public health emergency. See 42 U.S.C. §§ 247d-6d(i)(1);

247d-6b(c)(1)(B); 247d-6d(i)(7). The term “covered person” under the Act,


                                       10
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 11 of 22




             when used with respect to the administration or use of a
             covered countermeasure[,] means . . . a person or entity
             that is (i) a manufacturer of such countermeasure; (ii) a
             distributor of such countermeasure; (iii) a program
             planner of such countermeasure; (iv) a qualified person
             who prescribed, administered, or dispensed such
             countermeasure; or (v) an official, agent, or employee of
             a person or entity described in clause (i), (ii), (iii), or (iv).

42 U.S.C. § 247d-6d(i)(2). Although the term “administration” is not defined in

the PREP Act, the Secretary’s Declaration explains,

             Administration of the Covered Countermeasure means
             physical provision of the countermeasures to recipients,
             or activities and decisions directly relating to public and
             private delivery, distribution and dispensing of the
             countermeasures to recipients, management and
             operation of countermeasure programs, or management
             and operation of locations for the purpose of distributing
             and dispensing countermeasures.

85 Fed. Reg. at 79,197.

      The Court finds it important to note that the Secretary’s amended

Declaration was issued on December 3, 2020, several months after Plaintiff filed

his Motion to Remand and after Defendants filed their response to Plaintiff’s

Motion. Notably, the Secretary amended Section IX of the Declaration to state

that “[w]here there are limited Covered Countermeasures, not administering a

Covered Countermeasure to one individual in order to administer it to another


                                         11
    Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 12 of 22




individual can constitute ‘relating to . . . the administration to . . . an individual’

under 42 U.S.C. 247d–6d.” 85 Fed. Reg. at 79,197 (emphasis added); see also Doc.

No. [59-1]. The amended Declaration explains that “[p]rioritization or purposeful

allocation of a Covered Countermeasure, particularly if done in accordance with

a public health authority’s directive, can fall within the PREP Act and this

Declaration's liability protections.” Id. Thus, in certain cases, “the failure to

administer” a covered countermeasure to one individual “‘relat[es] to . . . the

administration to’” another individual. Id. (quoting 42 U.S.C. § 247d-6d). 3

Importantly, however, the HHS Advisory Opinion 21-01 notes that “[t]he

language of the PREP Act itself supports a distinction between allocation which

results in non-use by some individuals, on the one hand, and non-feasance, on

the other hand, that also results in non-use.” Doc. No. [59-1], p. 11. Thus, inaction

or failure-to-administer resulting from prioritization falls within the scope of the

PREP Act. However, as the Advisory Opinion clarifies, the PREP Act’s coverage



3  In Defendants’ filing of additional authority in opposition to Plaintiff’s Motion to
Remand, Defendants point to the HHS Advisory Opinion 21-01 (Doc. No. [59-1]), which
was published by the Department’s General Counsel on January 8, 2021. Advisory
Opinion 21-01 reiterates much of the Secretary's guidance regarding non-use or failure
to administer claims, and because the Advisory Opinion “does not have the force or
effect of law,” id. at 12, the Court does not discuss it at length here. However, the Court
has considered the Advisory Opinion in making its conclusions.
                                          12
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 13 of 22




does not extend to inaction or failure-to-administer resulting from of non-

feasance. Id.

      C.        Plaintiff’s Claims Are Not Within the PREP Act’s Scope

      As aforementioned, Defendants as the removing party “bear[] the burden

of proof regarding the existence of federal subject matter jurisdiction.” City of

Vestavia Hills, 676 F.3d at 1313 n.1. The Court concludes that Defendants have

failed to carry their burden of proving that Plaintiff’s claims are completely

preempted by the PREP Act. Contrary to Defendants’ arguments, the Court finds

that Plaintiff’s claims of loss were not caused by and did not arise out of, relate

to, or result from the manufacture, distribution, administration, or use of covered

countermeasures within the scope of the PREP Act. See 85 Fed. Reg. 15,198.

Whether the Court adopts Defendants’ theory that there was some degree of

action, or Plaintiff’s theory that Defendants failed to act, the Court finds that

Plaintiff’s claims do not fall within the PREP Act’s scope so as to establish federal

question jurisdiction.

      First, the Court addresses Defendants’ theory that there was some degree

of action. Although Defendants are correct that “administration” extends to

“activities related to management and operation of programs and locations for


                                        13
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 14 of 22




providing countermeasures to recipients, such as decisions and actions involving

security and queuing,” this is only true “insofar as those activities directly relate

to the countermeasure activities.” 85 Fed. Reg. at 15,200. For example,

             the Act precludes a liability claim relating to the
             management and operation of a countermeasure
             distribution program or site, such as a slip-and-fall injury
             or vehicle collision by a recipient receiving a
             countermeasure at a retail store serving as an
             administration or dispensing location that alleges, for
             example, lax security or chaotic crowd control. However,
             a liability claim alleging an injury occurring at the site
             that was not directly related to the countermeasure
             activities is not covered, such as a slip and fall with no
             direct     connection      to    the     countermeasure’s
             administration or use.

Id. As defined earlier, covered countermeasures include: (1) a qualified

pandemic or epidemic product, (2) a security countermeasure as defined in

§ 247d-6b(c)(1)(B), (3) a drug, biological product, or device that is authorized for

emergency use, or (4) a respiratory protective device that is approved by the

National Institute for Occupational Safety and Health, and that the Secretary

determines to be a priority for use during a public health emergency. See 42

U.S.C. §§ 247d-6d(i)(1); 247d-6b(c)(1)(B); 247d-6d(i)(7). Here, Defendants were

not managing or operating any sort of countermeasure program or site, let alone

one where an injury occurred that was directly related to the countermeasure’s
                                        14
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 15 of 22




administration or use. Indeed, the HHS Response Letter from the Office of the

General Counsel suggests that a senior living community only meets the

definition of a “program planner” for purposes of qualifying as a “covered

person” insofar as it “supervises or administers a program with respect to the

administration, dispensing, distribution, provision, or use of a security

countermeasure or a qualified pandemic or epidemic product, including by

‘provid[ing] a facility to administer or use a Covered Countermeasure.’” U.S.

Dep’t of HHS, Office of the General Counsel, Opinion Letter (Aug. 14, 2020)

(emphasis added). Here, Plaintiff’s claims stem from the lack of a program.

      Defendants have not shown that Arbor Terrace acted as a program

planner—Arbor Terrace is not a facility provided for the purpose of

administering or using a covered countermeasure, such as PPE. Nor have

Defendants shown that Arbor Terrace is supervising or administering a program

with respect to the administration or use of any covered countermeasure, such

as through the administration of COVID-19 vaccines or the distribution of PPE

to its staff or residents. Defendants’ alleged failure to require staff to comply with

COVID-19 restrictions and wear PPE is not a program to administer covered

countermeasures.


                                        15
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 16 of 22




      Defendants point to Plaintiff’s discovery requests to support their

contention that Arbor Terrace partook in the “administration and use” and

“decisions and activities” related to the physical COVID-19 countermeasures.

See Doc. No. [34], 21. However, the well-pleaded complaint rule requires the

Court to analyze removal based on the face of a properly pleaded complaint.

Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S.

California, 463 U.S. 1, 10 (1983) (quoting Taylor v. Anderson, 234 U.S. 74, 75–76

(1914)) (“[W]hether a case is one arising under the Constitution or a law or treaty

of the United States, in the sense of the jurisdictional statute . . . must be

determined from what necessarily appears in the plaintiff’s statement of his own

claim in the bill or declaration, unaided by anything alleged in anticipation of

avoidance of defenses which it is thought the defendant may interpose.”).

Moreover, even if Defendants’ actions did qualify as “administration or use of a

covered countermeasure” within the meaning of the PREP Act, the Act makes

clear that “[t]he immunity under paragraph (1) applies to any claim for loss that

has a causal relationship with the administration to or use by an individual of a

covered countermeasure . . . .” 42 U.S.C. § 247d-6d(a)(2)(B) (emphasis added).

Nothing in Plaintiff’s Complaint suggests that the decedent’s death was causally


                                       16
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 17 of 22




related to the administration or use of any drug, biological product, device, or

any other covered countermeasure. Indeed, the Complaint asserts the reverse—

that inaction through failure to take the proper precautions ultimately caused the

death of the decedent. Thus, the Court declines to accept Defendants’ argument

that Plaintiff’s claims are completely preempted by the PREP Act.

      Second, the Court finds Defendants’ alleged inaction is not the kind that

may fall within the scope of the PREP Act. As aforementioned, “[w]here there

are   limited   Covered    Countermeasures,      not   administering    a   Covered

Countermeasure to one individual in order to administer it to another individual

can constitute ‘relating to . . . the administration to . . . an individual’ under 42

U.S.C. 247d–6d.” 85 Fed. Reg. at 79,197 (emphasis added); see also Doc. No. [59-

1]. Here, however, Plaintiff does not allege Defendants failed to administer

countermeasures to the decedent “in order to administer [them] to another”

person. 85 Fed. Reg. at 79,197. The only potentially covered countermeasure that

could be construed to be “limited” would be the PPE. Plaintiff does not allege,

and Defendants do not argue, that the alleged failure to administer the PPE to

staff was done “in order to administer [the PPE] to another” individual. See Doc.

No. [1-1], ¶ 28 (alleging that staff failed to wear PPE). Further, the Complaint


                                        17
    Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 18 of 22




alleges nothing regarding “[p]rioritization or purposeful allocation of a Covered

Countermeasure[.]” 85 Fed. Reg. at 79,197. Defendants assert that they engaged

in “‘decisions and activities’ related to the physical COVID-19 countermeasures”

(Doc. No. [34], p. 21), but Defendants fail to show how these “decisions and

activities” related to the “prioritization” or “purposeful allocation” of a covered

countermeasure.

       The Court’s conclusion falls in line with the recent opinions of several

district courts that have considered the same matter following the issuance of the

Amended Declaration. 4 See, e.g., Maltbia v. Big Blue Healthcare, Inc., No. 20-



4  Plaintiff and Defendants each cite as Supplemental Authority several district court
opinions, including Judge Timothy C. Batten’s case, which granted the plaintiff’s motion
to remand against Defendants here and involved the same question of law. See Terry
Fields v. Arbor Terrace at Cascade, LLC, No. 1:20-cv-02346-TCB, at 6 (N.D. Ga. Oct. 28,
2020 (granting the plaintiffs’ motion to remand, where the plaintiffs’ complaint
“allege[d] that . . . Arbor Terrace staff failed to wear personal protective equipment;
asymptomatic staff who had been exposed to COVID-19 continued to work at Arbor
Terrace; and Arbor Terrace failed to restrict visitation by individuals from outside the
facility,” and concluding that “Defendants have not shown that they were involved in
a ‘recommended activity’ relative to a ‘covered countermeasure.’”); see also Gunter v.
CCRC OPCO-Freedom Square, LLC, No. 8:20-cv-1546-T-36TGW, 2020 WL 8461513, at
*3–4 (M.D. Fla. Oct. 29, 2020) (granting the plaintiff's motion to remand where the
plaintiff's “claims do not fall within the scope of the PREP Act, and therefore do not
provide a basis for this Court's jurisdiction,” as plaintiff “does not allege that any
manufacture, testing, development, distribution, administration, or use of
countermeasure caused or contributed to the injuries and death of” the decedent).
However, the Court notes that because of their timing, these cases did not include or

                                         18
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 19 of 22




2607-DDC-KGG, 2021 WL 1196445, at *10–12 (D. Kan. Mar. 30, 2021) (granting

the plaintiff’s motion to remand because, where the complaint alleged the

“defendants failed to take various preventative measures to stop entry, spread,

and consequences of COVID-19 within the facility where decedent lived and that

[the] defendants’ failure to take those precautions led decedent to contract,

develop, and die of COVID-19, . . . [the] plaintiff’s allegations assert[ed] none of

the qualifying inactions described by the PREP Act Declaration . . . . Plaintiff does

not allege inaction—non-administration or non-use—caused by or in order to

administer covered countermeasures elsewhere”); Est. of McCalebb v. AG

Lynwood, LLC, No. 2:20-CV-09746-SB-PVC, 2021 WL 911951, at *1–5 (C.D. Cal.

Mar. 1, 2021) (granting the plaintiffs’ motion to remand, where plaintiffs asserted

numerous acts of negligence by the defendant, including a failure to “[p]rovide

its employees with adequate personal protective equipment (PPE) and to ensure

that their employees properly utilized such PPE,” and finding that, “[w]hile

Plaintiffs refer to the failure to provide adequate PPE (and training in its use),




consider the newly Amended Declaration issued on December 3, 2020. See 85 Fed. Reg.
79,190. Thus, although the Court agrees with the outcomes of these cases, the Court does
not deeply assess the opinions for purposes of making findings in this case, as the Fourth
Amended Declaration was not considered in those cases.
                                          19
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 20 of 22




this allegation is one of 19 claims of negligence in a complaint that describes

overall inattention rather than conscious decision-making about covered

countermeasures while delivering care”); Dupervil v. All. Health Operations,

LCC, No. 20-CV-4042 (PKC) (PK), 2021 WL 355137, at *12 (E.D.N.Y. Feb. 2, 2021)

(concluding that the PREP Act did not completely preempt the plaintiff’s state

law claims because the “crux of Plaintiff’s claims is that his father died because

Defendants failed to take certain steps such as separating residents, enforcing

social distancing among residents and staff, timely restricting visitors, cancelling

group and communal activities, ensuring adequate staffing levels, enforcing

mask-wearing, and screening people entering the facility for symptoms of

COVID-19”); Lyons v. Cucumber Holdings, LLC, No. CV 20-10571-JFW(JPRx),

2021 WL 364640, at *5 (C.D. Cal. Feb. 3, 2021) (concluding that the PREP Act did

not apply because “even assuming that Plaintiff’s allegations could be construed

as alleging the administration of covered countermeasures, she does not allege

that Decedent’s death resulted from Defendants’ decisions to administer those

covered countermeasures to other individuals”). Although these cases are not

binding on the Court, the Court has considered them as persuasive authority.




                                       20
  Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 21 of 22




      In sum, like in the cases aforementioned, Plaintiff’s claims assert no

qualifying inaction described by the PREP Act Amended Declaration. See 85 Fed.

Reg. at 79,197. Defendants’ alleged inaction was not due to “[p]rioritization or

purposeful allocation of a Covered Countermeasure[.]” 85 Fed. Reg. at 79,197.

Rather, Plaintiff’s claims appear to fall within the “non-feasance” category of

inaction, where non-feasance “results in non-use.” Doc. No. [59-1], p. 11. While

the PREP Act’s immunity may cover some inaction claims, the claims in this case

do not fall within its scope. Thus, the Court finds that Defendants have not met

their burden of showing that Plaintiff’s claims of loss were caused by, arose out

of, related to, or resulted from the manufacture, distribution, administration, or

use of covered countermeasures so as to establish federal question jurisdiction

under the PREP Act, see 85 Fed. Reg. 15,198, and therefore, Plaintiff’s state law

claims are not completely preempted by federal law. Remand in this case is

proper.

IV.   CONCLUSION

      For the forgoing reasons, Plaintiff’s Motion to Remand (Doc. No. [28]) is

GRANTED. The Parties’ motions for leave to file additional authority are

GRANTED at Doc. Nos. [45]; [46]. Defendants’ Motion for Oral Argument (Doc.


                                      21
 Case 1:20-cv-02325-SCJ Document 73 Filed 04/13/21 Page 22 of 22




No. [40]) is DENIED. The Clerk is DIRECTED to remand this case to the State

Court of Fulton County and to CLOSE THIS CASE.

     IT IS SO ORDERED this ________
                            13th    day of April, 2021.



                                    s/Steve C. Jones
                                   ________________________________
                                   HONORABLE STEVE C. JONES
                                   UNITED STATES DISTRICT JUDGE




                                   22
